       Case 1:20-cv-00251-RAH-SMD Document 28 Filed 08/03/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

AUTO-OWNERS INSURANCE                        )
COMPANY,                                     )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )    Case No. 1:20-cv-251-RAH-SMD
                                             )
JOHNSTON TRUCKING, L.L.C., et al.,           )
                                             )
      Defendants.                            )

                                          ORDER

      Upon consideration of the Stipulation of Dismissal (Doc. 27) filed on July 29,

2020, for good cause shown, this action is hereby dismissed with prejudice on the terms

agreed to and set out by the parties.

      All pending deadlines are terminated. The Clerk of the Court is DIRECTED to

close the case.

      DONE, this the 3rd day of August, 2020.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
